Title: From James Madison to the Senate, 18 November 1814
From: Madison, James
To: Senate


        
          November 18th, 1814
        
        I lay before the Senate, for their consideration, whether they will advise and consent to the ratification thereof, a Treaty concluded on the twenty-second day of July last, with the Tribes of Indians, called the Wyandots, Delawares, Shawanoese, Senecas, and Miamies.
        I lay before the Senate, also, for the like purpose, an Instrument, entitled Articles of agreement and capitulation, made and concluded on the ninth day of August last, between Major General Jackson and the Chiefs, Deputies, and warriors of the Creek nation of Indians.
        These communications are accompanied by Documents having relation to them.
        
          James Madison.
        
      